                      UNITED STATES DISTRICT COURT

                    WESTERN DISTRICT OF LOUISIANA

                            LAFAYETTE DIVISION

UNITED STATES OF AMERICA                  *   CRIMINAL NO. 6:18-CR-00186-01
                                          *
VERSUS                                    *   JUDGE ZAINEY
                                          *
RANSOM WHITE                              *   MAGISTRATE JUDGE HANNA



                             ORDER OF FORFEITURE

      WHEREAS, in the Criminal Forfeiture Allegation of the Indictment, the

United States sought forfeiture, pursuant to 21 U.S.C. § 853, of all property, real or

personal, used or intended to be used to commit or promote the commission of the

Conspiracy to Distribute Controlled Substances as charged in Count 1 of the

Indictment;

      AND WHEREAS, the defendant, RANSOM WHITE, guilty on Count 1 of the

Indictment on May 30, 2019.        As set forth in the United States Motion for

Preliminary Order of Forfeiture, the evidence presented established the requisite

nexus between the properties outlined below and the offenses charged in Count 1 for

which the defendant pled guilty.

      THEREFORE, the United States is entitled to an Order of Forfeiture of these

assets pursuant to 21 U.S.C. § 853 and Rule 32.2(b)(2) of the Federal Rules of

Criminal Procedure;
       ACCORDINGLY, IT IS               HEREBY ORDERED, ADJUDGED AND

DECREED:

       1.       That the United States is hereby authorized to seize the following assets

of defendant, RANSOM WHITE, and they are hereby forfeited to the United States

for disposition in accordance with the law, subject to the provisions of 21 U.S.C. § 853:

            •   The residential land and structure located at 105 Tasvo Trail, Lafayette,
                Louisiana, 70508, more specifically described as follows: That certain lot
                of ground, together with all buildings and improvements and the
                component parts thereof, situated in Section 34, Tl0S, R4E, Lafayette
                Parish, Louisiana, and being known and designated as LOT 55 of
                AUDUBON PLANTATION SUBDIVISION, PHASE II, said lot having
                such measurements, boundaries, configurations and dimensions as are
                more fully shown and described on that certain plat of survey prepared
                by Comeaux Engineering & Consulting dated August 11, 2014, revised
                August 18, 2014, a copy of which is attached to that certain act filed
                under Entry No. 2014-32675, records of Lafayette Parish, Louisiana,
                which plat of survey is made a part hereof by reference thereto which is
                currently registered in the names of Ransom Cardel White and
                Lateefaht Williams White.

       2.       That pursuant to 21 U.S.C. § 853 and§ 853(n), the government shall

publish once for three successive weeks on an official government internet site

(www.forfeiture.gov), notice of this Order, notice of the Marshal's intent to dispose of

the property in such manner as the Attorney General may direct; and notice that any

person, other than the defendant, RANSOM WHITE, having or claiming a legal

interest in the forfeited property must file a petition with this Court within thirty

(30) days of the final publication of notice or of receipt of actual notice, whichever is

earlier.

       This notice shall state that the petition shall be for a hearing to adjudicate the

validity of the petitioner's alleged interest in the forfeited property; shall be signed
by the petitioner under penalty of perjury; and shall set forth the nature and extent

of the petitioner's right, title or interest in the forfeited property and any additional

facts supporting the petition's claim and the relief sought.

      The United States may also, to the extent practicable, provide direct written

notice to any person known to have alleged an interest in the property that is the

subject of the Order of Forfeiture, as a substitute for published notice as to those

persons so notified.

      The United States may also, to the extent practicable, provide direct written

notice to any person known to have alleged an interest in the property that is the

subject of the Order of forfeiture, as a substitute for published notice as to those

persons so notified.

      That upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture pursuant to 218 U.S.C. § 853, in which all interests will be

addressed.

      THUS ORDERED AND SIGNED this ~ d a y of June, 2019, at New Orleans,

Louisiana.
